Citation Nr: 0209102	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  96-29 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for status post 
fusion at C1- C2 and laminectomy at C5-C6, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel







INTRODUCTION

The veteran served on active duty from May 1962 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Nashville, Tennessee.


FINDING OF FACT

The veteran's postoperative residuals, fusion at C1- C2 and 
laminectomy at C5-C6, are productive of severe impairment and 
a demonstrable vertebral deformity.


CONCLUSION OF LAW

The criteria for a 50 percent rating for the postoperative 
residuals, fusion at C1- C2 and laminectomy at C5-C6 have 
been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5285, 5293 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  The VCAA 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
implementing regulations were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the statement of 
the case and supplemental statements of the case informed the 
appellant of the evidence needed to substantiate his claim 
and of the pertinent law and regulations.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

VA has a further duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained the 
service medical records and post-service medical records 
identified by the veteran.  The veteran has also undergone VA 
orthopedic and neurologic examinations during the appeal 
period.  Consequently, the Board finds that the requirements 
of the VCAA and its implementing regulations have been met by 
VA.  As such, the Board finds that a decision in this case is 
not prejudicial to the veteran and the Board will proceed 
with its adjudication of the veteran's appeal.  Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

I.  Factual Background

Service medical records reflect that the veteran injured his 
neck in an automobile accident in June 1964.  A May 1965 
medical board report shows findings of limitation of motion 
of the cervical spine, including right and left lateral 
rotation of 30 degrees; flexion 70 degrees, extension 30 
degrees, and right and left lateral motion of 15 degrees 
each.  The report noted hypesthesia of the C2 occipital area, 
and hypesthesia of C8 on the right.  The report contains a 
diagnosis of limitation of motion of cervical spine and 
traumatic arthritis of C1-2 combined with evidence of 
anterior subluxation of C1 on C2 and fibrous union of 
odontoid process with 25 percent anterior displacement and 
right lateral tilt with evidence of compression fracture of 
the right portion of the lateral mass of C2 secondary to 
trauma, status severe.  

A VA examination conducted in January 1966 contains a 
diagnosis of residuals of an injury to the cervical spine. In 
February 1966 to RO granted service connection for residuals 
of a fracture of the cervical spine and assigned a 20 percent 
rating.  Following a March 1973 VA examination the RO 
assigned a 30 percent rating for the cervical spine 
disability

Private and VA medical records after service through the 
1990's show treatment and examinations including for the 
veteran's service-connected cervical spine disability.  VA 
medical records reflect that the veteran underwent right 
greater occipital neurectomy in January 1975.  In April 1975 
he underwent posterior fusion of C-1 to C-2.  The pre- and 
post-operative diagnosis was fracture of C-2 with instability 
of C-1, C-2.  

Following a May 1991 VA examination the RO assigned a 40 
percent rating for posterior fusion of the C1 to C2 with 
Riger's wiring of fracture of the cervical vertebra.  The 40 
percent rating has remained in effect.

Private medical records show that from 1994 to 1996 he 
received treatment for complaints pertaining to the cervical 
spine.  Private hospital records show that in December 1995 
the veteran was treated for complaints of pain in the neck 
with a shocking sensation down both arms, left greater than 
right, with numbness and paresthesias into the fingers of 
both hands.  At that time he underwent surgery consisting of 
a bilateral decompressive laminectomy at C4 and C5, with 
portions of cervical 3 and cervical 6 lamina also removed.  
The operative report contains a diagnosis of spinal stenosis 
C4-5.  He subsequently received private follow-up treatment.

The report of a February 1998 VA examination of the spine 
shows complaints of numbness in the left arm and pain in the 
right index finger.  The veteran also had a cephalgia on the 
left from the occiput to the frontal area.  He indicated that 
he could pop his neck and that it would disappear.  On 
examination he walked without a limp and had no instability 
to his gait.  There was a 6 inch midline scar over the 
cervical area extending from the base of the occiput to the 
T1 spinous process.  There was a healed transverse scar over 
the right occipital area.  His neck was stiff.  He has 
flexion of 40 degrees and extension of 30 degrees in the 
cervical spine.  Bending to the left and right was to 25 
degrees.  He was able to turn to the left and right to 15 
degrees.  He had a full range of motion in his elbows, 
forearms, shoulders, wrists, and hands.  The examiner found a 
1+ biceps jerk on the right and no triceps jerk.  There were 
negative biceps and triceps jerk on the left.  The radial 
periosteal reflexes were 1+ bilaterally.  X-rays of the 
cervical spine showed that there had been a Rogers Wiring and 
posterior cervical fusion from C1 to C2.  There had been 
retrolisthesis of C5 on C6, and a laminectomy of C4, C5, and 
C6.  There was narrowing of the C5 disc interspace and a 
possible spontaneous fusion of C5 to C6.  There was some 
heterotopic bone in the anterior longitudinal ligament 
between C4 and C5.  Fusion of C1 to C2 appeared to be solid.  
The examination report contains diagnoses of (1) 
postoperative spinal fusion, C1 to C2; (2) postoperative 
laminectomy C4, CS, and C6, total; and (3) cervical 
spondylosis at C4, C5, and C6.  The examiner concluded the 
report with a comment that the veteran had had a significant 
amount of surgery on his neck and had significant residual 
impairment; and appeared to have a spontaneous fusion of the 
body of C3 to C4.

Private medical records in July 2000 show that the veteran 
was seen for complaints of increasing paresthesias in the 
second and third fingers of both hands, and the feeling that 
the arms were somewhat weak and legs were less steady.  At 
that time, the veteran had decreased range of motion of the 
cervical spine and some pain on extension.  There was some 
radiation into the left arm that did not appear to be severe 
and did not accentuate with Spurling's test.  Motor 
examination showed good strength throughout and sensation was 
variable but did not seem to be absent in any area.  There 
were hypoactive reflexes in the upper and lower extremities; 
and no long tract findings.  The physician indicated that the 
veteran's symptoms would suggest either cord or root 
compression, and no signs of neurological damage.  An MRI of 
the neck was recommended and subsequently done that month, 
which showed no surgical lesion present.  

During an October 2000 VA examination of the brain and spinal 
cord, the veteran complained that he had intermittent 
numbness of both arms with the right being worse than the 
left.  The numbness generally went down the top of his hand 
affecting the index and middle finger.  On examination he had 
a well-healed midline scar on his posterior neck, which was 
nontender to palpation.  He had tightness of his neck muscles 
on palpation that was somewhat tender at the base.  He had 
general decreased range of motion of the neck.  He was able 
to rise up out of the chair without assistance, and he walked 
with a normal gait and associated arm swing.  He could rise 
up on the balls of his feet and walk without difficulty.  He 
could also rock back on his heels and walked without 
difficulty.  He did not want to attempt to touch his toes due 
to an old back surgery for L4/5 disk which was done back in 
1987.  His upper extremities showed generally 5/5 strength at 
the triceps and biceps.  He appeared to have some swelling of 
his knuckles of both hands which limited his grip bilaterally 
to approximately 5-/5.  The examiner noted that the veteran 
had an old injury to his left index finger which the veteran 
stated was cut by a circle saw.  He had no muscle atrophy 
noted of his arms or his hands.  He had normal tone of his 
upper extremities.  He had no upper atrophy of his lower 
extremities.

The veteran could walk heel-to-toe and his finger-to-nose 
examination was normal bilaterally.  Deep tendon reflexes 
showed 2+ at the triceps bilaterally.  The biceps were 1+ 
bilaterally.  The examiner could not get a brachial radialis 
reflex in either arm.  His lower extremities showed 0 
response using the reflex hammer at the patella tendons 
bilaterally and at the Achilles tendons bilaterally.  No 
pathological reflexes were noted in the upper or lower 
extremities.

The examination report contains an impression that the 
veteran had status post injury of his neck with old fracture 
to C1 which had subsequent surgical fusion of the C1/C2 
vertebra.  He had also had laminectomies of C4 through C6.  
He had had a right greater occipital nerve resected for 
chronic cephalgia.  He appeared to be generally 
neurologically stable.  He had some residual complaints of 
intermittent numbness down his arms bilaterally.  This most 
recently had been reviewed by MRI examination, which was read 
as not having a surgical lesion.  Surgeries that had been 
performed previously were observed on the MRI.

The examiner noted in discussion at the conclusion of the 
examination report that the veteran had significant decreased 
range of motion of his neck secondary to the old injury 
sustained while in service and the subsequent surgeries as 
noted in the report.  The examiner opined that the veteran 
complained of intermittent numbness in his arms which was 
more than likely secondary to the old injury and was 
therefore a sequela of that injury; and that currently the 
veteran did not appear to be neurologically unstable.
 
The report of an October 2000 VA orthopedic examination of 
the spine shows that the veteran worked as a fork lift 
operator until 1980 when he retired due to neck pain.  After 
retiring his symptoms got better.  The veteran reported that 
since his 1995 decompression and laminectomy, he has had a 
radicular hypersensitivity and a weakness in both hands.  He 
complained that he was very hypersensitive to light touch as 
well as cold air, mostly along the radial and dorsal aspect 
of his forearms going down into his second and third fingers.  
Also he complained that his grip strength was slightly 
diminished, with the right being more so than on the left.  
He reported that most of his symptoms were really 
intermittent and were somewhat activity dependent.  Some days 
he was weaker than others and some days he had more 
hypersensitivity and pain than others.  He continued to have 
intermittent neck pain and again, this was dependent on 
activity.

The veteran's current treatment consisted of Stagesic and 
Lortab 2, and he did not use any sort of neck or leg bracing.  
The veteran indicated that when he had a bad, painful flare 
of his neck or hypersensitivity flare in his arms, the only 
thing that made him any better was taking narcotic pain 
killers and laying down sleeping.  The veteran indicated that 
the flares occurred as frequently as two to three times a 
week. 

On examination, upon palpation, there was no tenderness along 
the paraspinous musculature or along the cervical spine along 
the midline posteriorly.  Range of motion testing revealed 40 
degrees of flexion, 20 degrees of extension, 30 degrees of 
lateral flexion in each direction and 20 degrees of rotation.  
During the examination, the veteran's motion was not limited 
by pain, but simply by stiffness in his neck.  Grating and 
popping was noted with both active and passive motion of the 
patient's neck.

On neurological examination the veteran had about 4/5 grip 
strength in the right with a bit better on the left, but 
still was probably not at full grip strength.  The examiner 
noted that the veteran did have a history of a table saw 
injury to some of his fingers of the left hand which could 
also contribute to some decreased grip strength.  The veteran 
seemed to have 5/5 strength in respect to his extensor 
pollicis longus (EPL) tendon, hand intrinsics, wrist flexors 
and extensors, biceps, triceps and deltoids.  Left triceps 
strength was somewhat diminished from pain in his left elbow, 
which the examiner noted was unrelated to the veteran's neck.  

When testing his deltoids, the veteran said that he had 
discomfort radiating up into his neck.  The examiner was 
unable to elicit a brachial radialis reflex bilaterally; but 
was able to elicit a 1+ biceps reflex on the left but not on 
the right.  The veteran had good 2+ triceps, deep tendon 
reflex bilaterally.  He had negative Hoffmann.  Upon light 
touch, subjectively, the veteran said he had a little bit 
decreased sensation in his right index finger as well as the 
tip of his right long finger.  The veteran said that 
sensation in his left index long finger was good, but his 
left long finger was somewhat diminished during the 
examination.  The veteran said that this was variable from 
day to day in both locations of severity.  He also described 
a tingling type sensation going down into his second and 
third fingers bilaterally.  Tinel's was negative at the 
elbows bilaterally as well at the carpal tunnel bilaterally.  
He had full active and passive range of motion of both 
shoulders.  Hoffmann's sign negative.  He had good pulses in 
both his upper extremities.

X-ray examination revealed Cl/2 fusion with a Cl/2 
interspinous process wiring.  He also had a C3/4 fusion which 
the patient said was congenital in nature.  Beneath this he 
had degenerative disk disease between 4/5 as well as 5/6 with 
osteolytic spurring and loss of disk space height.

The examination report concluded with an assessment that the 
examiner did not feel that veteran's symptoms were due to any 
sort of cord involvement, but represented more of a nerve 
root type of irritation.  The examiner noted that the veteran 
did not have any instability or hypermobility shown during 
the examination and therefore did not really require any 
bracing.  The examiner opined that if anything, the veteran 
was quite stiff with limited motion in his neck, and 
certainly did not require any bracing with upper or lower 
extremities.  

The examiner opined that the veteran's disability, as far as 
function, was probably most related to his limitation of 
motion.  It seemed to the examiner that the veteran coped 
fairly well with the hypersensitivity problem in his fingers.  
The veteran continued to have pain in his neck which was 
activity related.  The examiner believed that the veteran's 
biggest disability was from loss of motion which was probably 
due from a combination of the Cl/2 fusion, the congenital 
C3/4 fusion and the degenerative changes in the veteran's 
neck.  The examiner opined that he did not think that the 
veteran had any real functional disability stemming from the 
neurectomy of his greater occipital nerve on the right.  The 
examiner noted that the veteran actually complained more of 
the greater occipital nerve on the left which was not 
resected.  

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2001).

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  The Board notes here that 
the veteran has a separate service connection status for a 
neurological disability of status post neurectomy of the 
great occipital nerve, rated 10 percent disabling, which is 
not the subject of this appeal.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45 (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when evaluating disabilities of 
the musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).   The Board notes 
that under 38 C.F.R. § 4.40, the rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  See 38 C.F.R. § 4.45.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  Moreover, it is the intention of the rating 
schedule to recognize actually painful, unstable, or maligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joints.  See 38 C.F.R. § 
4.59.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, which, however, would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

The veteran's cervical spine disability is currently rated as 
40 percent disabling, under Diagnostic Codes 5285-5290.  The 
August 2001 supplemental statement of the case shows that the 
current 40 percent rating encompasses a 30 percent rating 
based on limitation of cervical spine motion, under § 4.71a, 
Diagnostic Code 5290 (2001); adding 10 percent for 
demonstrable deformity of vertebral body, under 38 C.F.R. § 
4.71a, Diagnostic Code 5285 (2001), to bring the total to 40 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5285.

Diagnostic Code 5285 provides that a 60 percent rating is 
warranted for residuals of fracture of the vertebra, without 
cord involvement, and with abnormal mobility requiring a neck 
brace.  Under that code, if a fractured vertebra does not 
involve the spinal cord, or if there is no abnormal mobility 
requiring a neck brace (jury mast), the disability is rated 
in accordance with limitation of motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2001).  

Under Diagnostic Code 5290, 30 percent is the maximum rating 
assignable for limitation of motion of the cervical spine, 
and reflects a finding of severe limitation of motion. 

Ankylosis of the cervical spine at a favorable angle warrants 
a 30 percent evaluation.  A 40 percent evaluation requires 
fixation at an unfavorable angle. 38 C.F.R. Part 4, 
Diagnostic Code 5287 (2001).  Complete bony fixation of the 
spine (ankylosis) at a favorable angle warrants a 60 percent 
evaluation. 38 C.F.R. Part 4, Diagnostic Code 5286 (2001).

The other possible alternative schedular criteria for a 
higher rating would be under Diagnostic Code 5293, for 
intervertebral disc syndrome.  The VA General Counsel has 
held that Diagnostic Code 5293, for intervertebral disc 
syndrome, involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  Therefore, pursuant to 
Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
this diagnostic code.  When a veteran has received less than 
the maximum evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation motion.  VAOPGCPREC 36-97 (Dec. 
12, 1997).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's cervical spine disability cannot be rated under 
Diagnostic Code 5293 in addition to the other codes because 
that would be compensating the same symptoms (limitation of 
motion, etc.) twice under different diagnoses, which is 
prohibited.  38 C.F.R. § 4.14 (2001).  However, the cervical 
spine disability could be rated under Diagnostic 5293 instead 
of and as an alternative to rating under the limitation of 
motion code.

Diagnostic Code 5293 provides for the evaluation of 
intervertebral discs syndrome. When pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, a 60 
percent evaluation is warranted.  A 40 percent is warranted 
when the intervertebral disc syndrome is severe, with 
recurring attacks, and intermittent relief.  A 20 percent is 
warranted with moderate recurring attacks.  

To summarize, the lay statements are deemed competent 
evidence with regard to the description of the veteran's 
symptoms.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record in conjunction with the pertinent 
rating criteria previously set forth.

In this regard the October 2000 VA examination indicated that 
the veteran was experiencing nerve root irritation.  His 
complaints included numbness in the upper extremities, 
radicular hypersensitivity, reported weakness in both hands 
and intermittent neck pain dependent on activity.  
Additionally, he described painful flare-ups his neck or 
hypersensitivity in his arms, which required him to take 
narcotic pain killers and to lay down sleeping.  It was 
further indicated that these flare-ups could occur two to 
three time a week.  Additionally the examinations showed 
significant limitation of motion of the cervical spine.   In 
view of the frequency of the painful flare-ups, as set forth 
in the De Luca case, it is the judgment of the Board that the 
postoperative residuals of the fracture of the cervical spine 
results in severe disability as described under Diagnostic 
Code 5293.  Thus a 40 percent rating is warranted.  The 
veteran is in receipt of a 10 percent rating for demonstrable 
vertebral deformity.  Accordingly, the criteria for a 50 
percent rating have been met.  Diagnostic Codes 5285, 5293 
(2001),

However, the current medical evidence does not provide a 
basis for a higher rating.  The recent VA examination 
indicated that there was no spinal cord involvement.  
Although there was significant limitation of motion, there 
was no evidence of complete ankylosis of the cervical spine 
at a favorable angle.  Furthermore, the recent VA 
examinations showed no evidence of muscle spasms.  
Additionally, the veteran's complaints appeared to be 
intermittent and the severity was dependent on activity.  The 
Board also notes that the surgical scars appeared to be 
asymptomatic.  The Board does not find the degree of 
disability that could be classified as pronounced under 
Diagnostic Code 5293.  Accordingly a rating in excess of the 
total 50 percent is not warranted. 


ORDER

Entitlement to an increased evaluation of 50 percent for 
status post fusion at C1- C2 and laminectomy at C5-C6, is 
granted subject to the law and regulations governing the 
payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

